Citation Nr: 0012045	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-36 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a fracture of the left tibia and fibula, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1952 to June 1956 
and from July 1956 to October 1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision by the RO.  



FINDING OF FACT

The veteran's service-connected left leg disability is shown 
to be manifested by healed fractures of the distal tibia and 
fibula with slight ankle malunion.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals of a fractures 
left tibia and fibula have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5262 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In this case, the veteran contends that his service-connected 
disability is severe enough to warrant a rating in excess of 
10 percent.  The veteran was originally granted service 
connection for residuals of a fracture of the left tibia and 
fibula in July 1975.  At that time, a noncompensable rating 
was assigned to that disability.  In a December 1976 
decision, the Board denied the veteran's claim for an 
increased (compensable) rating for the service-connected 
residuals of a fractured left tibia and fibula.  At that 
time, the Board found that the veteran did not experience 
limitation of motion of the left ankle and that the fractures 
were solidly united in excellent position and alignment.  

In August 1993, the veteran submitted a claim for an 
increased rating for the service-connected residuals of a 
fractured left tibia and fibula.  In this regard, the veteran 
was afforded a VA examination in April 1994.  At that time, 
the veteran complained of daily left leg pain, made worse 
with prolonged standing and walking.  Examination of the left 
tibia and fibula revealed that there was mild pain to 
palpation involving the anterior aspect of the left tibia and 
fibula.  Examination of the left ankle revealed that there 
was moderate stiffness of the left ankle.  There was no 
limitation of motion.  There was minimal pain on motion and 
there was minimal swelling of the joint.  X-ray studies of 
the left tibia, fibula revealed deformity of the distal 
diaphysis of the tibia secondary to an old healed fracture 
with adequate alignment and positioning of the fracture 
fragments.  An old healed fracture was also present involving 
the distal fibula.  Also, with adequate alignment and 
fractured fragments.  The remainder of the body structures 
were intact.  X-ray studies of the left ankle revealed mild 
osteoporosis, but degenerative arthritis was not found.  No 
acute bony or joint abnormalities were seen.  Impression was 
that of status post fracture, left tibia and fibula; 
degenerative arthritis was not found in the left tibia, 
fibula or ankle.  

The veteran was afforded another VA examination in August 
1999.  At that time, the veteran indicated that he was not 
under the care of any doctors and that he took no 
medications.  The veteran reported no joint disorders other 
than a low back disorder.  The examiner noted that the 
veteran was able to travel alone and was independent in the 
activities of daily living.  The examiner noted that x-ray 
studies showed a deformity consistent with healed fractures 
of the distal tibia and fibula.  On examination, the range of 
motion of the left ankle was impaired with dorsiflexion being 
to 15 degrees and plantar flexion being to 30 degrees.  Range 
of motion of the left knee was entirely normal.  The examiner 
noted a slight deformity of the left leg near mid shaft 
anteriorly in the form of a slight hump.  Diagnosis was that 
of post fractures of the left distal tibia and fibula with 
residual of impaired motion of the left ankle.  

In a November 1999 supplemental statement of the case, the RO 
increased the evaluation to 10 percent for the service-
connected residuals of a fractured left tibia and fibula.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the 
service-connected residuals of a fractured left tibia and 
fibula remains in appellate status.  


II.  Legal Analysis

At the outset, the Board notes that the veteran's claim as to 
the issue of an increased rating for residuals of a fracture 
of the tibia and fibula is well grounded within the meaning 
of 38 U.S.C.A. § 5107 (West 1991).  That is, the Board finds 
that the veteran has presented a plausible claim.  The Board 
is also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).  

The service-connected residuals of the fractured left tibia 
and fibula is rated under Diagnostic Code 5262 for impairment 
of the tibia and fibula.  Slight knee or ankle disability 
resulting from impairment of the tibia or fibula is evaluated 
as 10 percent disabling under Diagnostic Code 5262; a 
moderate knee or ankle disability is evaluated as 20 percent 
disabling; while a marked knee or ankle disability is 
evaluated as 30 percent disabling, and a disability 
productive of nonunion, with loose motion that requires a 
brace, is evaluated as 40 percent disabling.

In addition, Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Code 5271.  When the limitation of 
motion is noncompensable, a rating of 10 percent for each 
major joint or group of minor joints is to be combined, and 
that limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is also assigned where the 
above is present with occasional incapacitating 
exacerbations.  In this case, x-ray evidence does not show 
arthritis of the left ankle.  

Diagnostic Code 5271 governs ratings for limitation of motion 
of the ankle.  Under that code, a 10 percent disability 
rating is assigned where moderate limitation of the ankle is 
shown; and a 20 percent rating is assigned where marked 
limitation of motion is shown.  

The Board notes that the veteran asserted left ankle pain 
during his April 1994 VA examination.  The Board notes that 
in consideration of limitation of motion, the Court has set 
forth certain guidelines.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for an increased rating 
for the service-connected residuals of a fractured left tibia 
and fibula as a rating under the Diagnostic Code governing 
limitation of motion of the ankle should be considered.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion. Johnson v. Brown, 9 
Vet.App. 7 (1996).  

The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  In this case, the veteran 
complained of daily pain during his April 1994 VA 
examination; however, the latest August 1999 VA examination 
reported that he took no medications and did not mention pain 
in the ankle joint.  Some slight limitation of motion of the 
left ankle was noted on examination.  However, the veteran is 
currently rated under Diagnostic Code 5262 which provides for 
a 10 percent rating where slight ankle disability is shown.  
The Board finds that the 10 percent disability rating under 
Diagnostic Code 5262 adequately considers the veteran's 
functional limitation of the left ankle.  

In order to warrant a higher rating under Diagnostic Code 
5271, functional loss of the ankle would have to be moderate.  
There is simply no medical evidence to indicate that the 
veteran suffers from extreme pain, instability, 
incoordination and fatigability or moderate limitation of 
motion with regard to his left ankle.  Moreover, the 
objective clinical findings consistent with nonunion, with 
loose motion requiring a brace or significant functional loss 
are not demonstrated to warrant a rating in excess of 10 
percent under Diagnostic Code 5262.  See DeLuca v. Brown, 6 
Vet. App. 321 (1993).  

In sum, the medical evidence does not show that there is more 
than slight ankle disability which would warrant greater 
ratings for impairment of the tibia or fibula. The recent 
radiographic examination showed only that there was a 
deformity (slight hump) from old healed fractures involving 
the distal left tibia and fibula.  Although the veteran has 
complained of pain in association with his disabilities, the 
medical evidence simply does not show that a moderate 
disability is present.  It shows only that the veteran 
manifests slight limitation of motion of his left ankle with 
complains of pain.  Thus, the Board finds that the veteran's 
claim for an increase rating for the residuals of fractured 
left tibia and fibula must be denied.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected impairment of the 
right tibia and fibula.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An increased rating for the service-connected residuals of 
fractured left tibia and fibula is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

